Citation Nr: 1549173	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  10-13 592A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depressive disorder, and schizoaffective disorder.

2. Entitlement to service connection for erectile dysfunction (claimed as impotence and priapism), to include as secondary to PTSD and/or depression.

3. Entitlement to a temporary total evaluation for hospital treatment in excess of 21 days for a service connected condition (PTSD and/or depression).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to December 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2008 and December 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction has been retained by the RO in Chicago, Illinois.  

This case was previously before the Board in October 2013 when it was remanded for additional development.  It has returned to the Board for adjudication.


FINDINGS OF FACT

1. The Veteran's diagnosed posttraumatic stress disorder (PTSD) is as likely as not related to his verified in-service stressor.

2. The competent evidence of record shows that the Veteran's erectile dysfunction is related to his service-connected PTSD.

3. The medical evidence of record shows that the Veteran was hospitalized for treatment of service-connected PTSD symptoms from March 27, 2007 to May 8, 2007.





CONCLUSIONS OF LAW

1. The criteria for service connection for PTSD have been met.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2. The criteria for service connection for erectile dysfunction have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2015).

3. The criteria for a temporary total rating for PTSD from March 27, 2007 to May 8, 2007 based on hospitalization have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.29 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, it is noted that the Board is granting the Veteran's claims.  Any error committed with respect to either the duty to notify or the duty to assist is harmless and need not be further considered.

I. Service Connection for an Acquired Psychiatric Disorder

The Veteran argues that he suffers from PTSD as a result of multiple in-service stressors.  He relates one stressor while he was enrolled in an explosives training course in Germany.  He states that an explosion occurred, killing one of the engineers and injuring at least 20 others.  In an October 2014 memorandum, the Joint Services Records Research Center confirmed this stressor, noting that a June 1987 explosion occurred during a training exercise and killed 3 soldiers while wounding 12 others.  

The Board recognizes that the Veteran has alleged other stressors that have been inconsistent.  Regardless, the fact remains that the Veteran did serve in Germany and members of his unit participated in a training exercise that resulted in the deaths of multiple soldiers.  The Board finds that the Veteran's stressor is corroborated.  See generally Pentecost v. Pr4incipi, 16 Vet. App. 124 (2002).

Furthermore, the record contains multiple diagnoses of PTSD based, at least in part, on the corroborated stressor.  Private treatment records obtained from the Social Security Administration dated in April 2010 note that the Veteran reported that while drilling a hole for armored tanks to pass through, a fellow soldier's bomb mistakenly detonated, killing the soldier instantly.  He was diagnosed with PTSD.  Other post-service medical records document instances wherein the Veteran was diagnosed as having PTSD.  See, e.g., VA treatment records July 2011.

The Board is aware that the October 2014 VA examiner did not find that the Veteran has a diagnosis of PTSD that conforms to DSM-V criteria.  However, the requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  As the Veteran had a confirmed diagnosis of PTSD during the appeal period, the Board finds that the current disability requirement has been fulfilled.  

Accordingly, service connection for PTSD is warranted.  See 38 C.F.R. § 3.304(f).

B. Service Connection for Erectile Dysfunction

The Veteran maintains that he has erectile dysfunction (claimed as impotence and priapism) that is attributable to his PTSD.  

During an October 2014 VA examination, the examiner noted the Veteran's erectile dysfunction diagnosis.  The examiner also determined that it is at least as likely as not that the Veteran's erectile dysfunction is attributable to his psychiatric medication.  The examiner noted that while the adverse effect is rare, erectile dysfunction has been linked to the Veteran's prescribed psychiatric medication.  Further, as explained above, service connection for PTSD is warranted.  Thus, as all three elements to establish service connection on a secondary basis have been, service connection for erectile dysfunction is warranted.  38 C.F.R. § 3.310(a).  

The Board is aware that compensation erectile dysfunction under 38 U.S.C.A. 
§ 1151 has already been established.  See rating decision February 2015.  However, the Court has previously held that compensation for service-connected disability is a greater benefit than compensation under 38 U.S.C.A. § 1151.  See Hornick v. Shinseki, 24 Vet. App. 50, 53-55 (2010) (examining the different ancillary benefits available to service-connected veterans compared to those receiving compensation under section 1151 and observing that section 1151 does not accord service-connected status to a veteran's disability or death).  There may also be underlying effective date questions.

II. Temporary Total Disability Under 38 C.F.R. § 4.29

The Veteran filed a claim for service connection for PTSD in February 2007 which was granted herein.  In May 2007, the Veteran filed a claim for temporary total rating based on hospitalization from March 27, 2007 to May 8, 2007.  The record reflects that the Veteran was admitted to a VA medical center PTSD track in March 2007 and discharged in May 2007 with discharge diagnoses including PTSD.  

A temporary total disability rating will be assigned without regard to other provisions of the VA Schedule for Rating Disabilities when it is established that a service-connected disability has required VA hospital treatment for a period in excess of 21 days.  See 38 C.F.R. § 4.29.  The medical evidence of record shows that the Veteran was hospitalized for treatment of PTSD symptoms from March 27, 2007 to May 8, 2007.  As service connection for PTSD is warranted, and this period of treatment was for longer than 21 days, it meets the qualifications for a temporary total disability rating under the provisions of 38 C.F.R. § 4.29.  Accordingly, a temporary total disability rating is warranted for PTSD from March 27, 2007 to May 8, 2007, under the provisions of 38 C.F.R. § 4.29.
 

	(ORDER ON NEXT PAGE)



ORDER

Service connection for PTSD is granted.

Service connection for erectile dysfunction is granted

A temporary total disability rating for PTSD under the provisions of 38 C.F.R. § 4.29 is granted for a period of hospitalization from March 27, 2007 to May 8, 2007, subject to the laws and regulations governing the payment of monetary benefits.



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


